DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendments filed on 12/30/2019 and 6/2/2020.
Claims 1, 3-10, 12, 18, and 20-27 are currently pending.

Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement filed on 1/3/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Furthermore, the information disclosure statement filed on 1/3/2020 has a different application number and inventor name from the current pending application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, 12, 18, and 20-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0132066 A1; hereafter Park).

With respect to claim 1, Park discloses a method (Title & Abstract) for downlink signal transmission, comprising:
detecting, by a terminal device (UE in FIG. 18), at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) sent by a network device (gNB1 or gNB2 in FIG. 18); and
sending, by the terminal device (UE in FIG. 18), first indication information (Quality information in FIG. 23) to the network device  (gNB1 or gNB2 in FIG. 18), wherein the first indication information (Quality information in FIG. 23) is used to indicate a target downlink signal in the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]), and the target downlink signal comprises one or more downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal, measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of which is poorer than measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of any downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) other than the target downlink signal in the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]).


With respect to claim 3, Park further discloses wherein the method further comprises:
UE in FIG. 18), the measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of the target downlink signal to the network device  (gNB1 or gNB2 in FIG. 18).

With respect to claim 4, Park further discloses wherein the target downlink signal which comprises one or more downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal, measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of which is poorer than measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of any downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) other than the target downlink signal in the at least one downlink signal comprises:
a first downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal, the first downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) being a downlink signal that is not detected by the terminal device (UE in FIG. 18) on a transmission resource for the first downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]).


With respect to claim 5, Park further discloses wherein the measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) comprises at least one of a detection result, reference signal receiving power (RSRP), reference signal receiving quality (RSRQ) (Measurement Report in FIG. 18; paragraphs [0165] and [0181]), a signal path loss value or a channel quality indicator (CQI) of the downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]).

With respect to claim 6, Park further discloses wherein sending, by the terminal device (UE in FIG. 18), the first indication information (Quality information in FIG. 23) to the network device  (gNB1 or gNB2 in FIG. 18) comprises:
sending, by the terminal device (UE in FIG. 18), a first uplink signal to the network device  (gNB1 or gNB2 in FIG. 18), the first uplink signal carrying the first indication information (Quality information in FIG. 23), the first uplink signal being an uplink signal corresponding to the target downlink signal, and each downlink signal in the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) having a correspondence with an uplink signal.

With respect to claim 7, Park further discloses wherein each downlink signal in the at least one downlink signal having a correspondence with an uplink signal (paragraph [0089], see the uplink carrier) comprises:
a transmission resource for each downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal having a correspondence with a transmission resource for the uplink signal (paragraph [0089], see the uplink carrier) corresponding to the downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]), or each downlink signal in the at least one downlink signal having a correspondence with a sequence used in the uplink signal (paragraph [0089], see the uplink carrier) corresponding to the downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]).

With respect to claim 8, Park further discloses wherein sending, by the terminal device (UE in FIG. 18), the first indication information (Quality information in FIG. 23) to the network device  (gNB1 or gNB2 in FIG. 18) comprises:
UE in FIG. 18), uplink control information (UCI) to the network device through a physical uplink control channel (PUCCH) (paragraph [0115]) or a physical uplink shared channel (PUSCH), the UCI carrying the first indication information (Quality information in FIG. 23).

With respect to claim 9, Park further discloses wherein if the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) comprises a plurality of downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]), the at least one downlink signal is at least one of: downlink signals sent by the network device  (gNB1 or gNB2 in FIG. 18) using  different beams, or downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) received by the terminal device (UE in FIG. 18) using different beams.

With respect to claim 10, Park further discloses wherein the downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) is a channel state information reference signal (CSI-RS) (CSI-RS in FIG. 33; PBCH in FIG. 53), a synchronization signal (SS) or a physical broadcast channel (PBCH) (CSI-RS in FIG. 33; PBCH in FIG. 53).


With respect to claim 12, Park discloses a method (Title & Abstract) for downlink signal transmission, comprising:
sending, by a network device  (gNB1 or gNB2 in FIG. 18), at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) to a first terminal device (UE in FIG. 18);
gNB1 or gNB2 in FIG. 18), first indication information (Quality information in FIG. 23) sent by the first terminal device (UE in FIG. 18), wherein the first indication information (Quality information in FIG. 23) is used to indicate a target downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal, and the target downlink signal comprises one or more downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal, measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of which is poorer than measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of any downlink signal other than the target downlink signal in the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]); and 
performing, by the network device (gNB1 or gNB2 in FIG. 18), downlink scheduling on a second terminal device (UE in FIG. 18) according to the first indication information (Quality information in FIG. 23).

With respect to claim 18, Park discloses a terminal device (UE in FIG. 18), comprising:
a detecting module, configured to detect at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) sent by a network device (gNB1 or gNB2 in FIG. 18); and
a sending module, configured to send first indication information (Quality information in FIG. 23) to the network device (gNB1 or gNB2 in FIG. 18), wherein the first indication information (Quality information in FIG. 23) is used to indicate a target downlink signal in the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]), and the target downlink signal comprises one or more downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal, measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of which is poorer than measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of any downlink signal other Beams 1, 2, 3 in FIG. 18; paragraph [0176]).

With respect to claim 20, Park further discloses wherein the sending module is further configured to send the measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of the target downlink signal to the network device (gNB1 or gNB2 in FIG. 18).

With respect to claim 21, Park further discloses wherein the target downlink signal which comprises one or more downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal, measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of which is poorer than measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) of any downlink signal other than the target downlink signal in the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) comprises:
a first downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal, the first downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) being a downlink signal that is not detected by the terminal device on a transmission resource for the first downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]).

With respect to claim 22, Park further discloses wherein the measurement quality (Measurement Report in FIG. 18; paragraphs [0165] and [0181]) comprises at least one of a Measurement Report in FIG. 18; paragraphs [0165] and [0181]), a signal path loss value or a channel quality indicator (CQI) of the downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]).

With respect to claim 23, Park further discloses wherein the sending module is further configured to send a first uplink signal (paragraph [0089], see the uplink carrier) to the network device, the first uplink signal (paragraph [0089], see the uplink carrier) carrying the first indication information (Quality information in FIG. 23), the first uplink signal being an uplink signal (paragraph [0089], see the uplink carrier) corresponding to the target downlink signal, and each downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) having a correspondence with an uplink signal (paragraph [0089], see the uplink carrier).

With respect to claim 24, Park further discloses wherein each downlink signal in the at least one downlink signal having a correspondence with an uplink signal (paragraph [0089], see the uplink carrier) comprises:
a transmission resource for each downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) in the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) having a correspondence with a transmission resource for the uplink signal (paragraph [0089], see the uplink carrier) corresponding to the downlink signal, or each downlink signal in the at least one downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) having a correspondence with a sequence used in the uplink signal (paragraph [0089], see the uplink carrier) corresponding to the downlink signal (Beams 1, 2, 3 in FIG. 18; paragraph [0176]).

With respect to claim 25, Park further discloses wherein the sending module is further configured to send uplink control information (UCI) to the network device (gNB1 or gNB2 in FIG. 18) through a physical uplink control channel (PUCCH) (paragraph [0115]) or a physical uplink shared channel (PUSCH), the UCI carrying the first indication information (Quality information in FIG. 23).

With respect to claim 26, Park further discloses wherein if the at least one downlink signal comprises a plurality of downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]), the at least one downlink signal is at least one: downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) sent by the network device (gNB1 or gNB2 in FIG. 18) using different beams, or downlink signals (Beams 1, 2, 3 in FIG. 18; paragraph [0176]) received by the terminal device (UE in FIG. 18) using different beams.

With respect to claim 27, Park further discloses wherein the downlink signal is a channel state information reference signal (CSI-RS) (CSI-RS in FIG. 33; PBCH in FIG. 53), a synchronization signal (SS) or a physical broadcast channel (PBCH) (CSI-RS in FIG. 33; PBCH in FIG. 53).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 20, 2021